DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election without traverse of Group II, claims 14-20, in the reply dated July 27, 2022, is acknowledged.  Applicant additionally added new claims 21-43 belonging to the elected invention.  Applicant has canceled all of the non-elected claims.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14, 15, 17, 19-34, 36, and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2020/188567 (“Ehrlich”).
Considering Claim 14: Ehrlich teaches an example process where a waste material identified as “refuse derived fuel” (RFD) is combined with low-density polyethylene (LDPE).  (Ehrlich, 65, lines 10-20; 2, 1-9).  The waste material–LDPE mixture of Ehrlich reads on the “solid waste composition” of claim 14.  In the example, Ehrlich teaches that the mixture is “subjected to heating and shear forces . . . in a single screw-type extruder . . . optionally followed by treatment with heating and shear forces in a twin screw-type extruder.”  (Id. 65, lines 10-20).  Ehrlich teaches, generally, that it is suitable to use a BANBURY mixer, co-kneader, or a continuous mixer rather than an extruder.  (Id. 43, lines 5-6).  Ehrlich teaches that the RFD contains “plastics.”  (Id. 8, lines 15-16).  The LDPE and “plastics,” considered together, read on the “mixed plastics” of claim 14.  Ehrlich generally teaches that a large portion (e.g., at least 80 weight percent) of the waste material is organic material.  (Id. 9, lines 28-30).  The organic material in the waste material of Ehrlich reads on the organic materials of claim 14.  The extruder and various other mixers taught by Ehrlich read on the “process vessel” of claim 14.  The heating step of Ehrlich readings on the heating step of claim 14.
	Ehrlich teaches that after the waste material is heated, it is compounded with polypropylene (PP).  (Id. 66, lines 4-5).  The step of combining the waste material with the PP reads on the “adding a polymer” step of claim 14, where the PP of Ehrlich reads on the polymer of claim 14.
	Ehrlich is silent as to whether a portion of the plastics melts during the heating step.  However, the reference generally teaches that heating is performed at a temperature of 90 to 230 °C.  (Id. 5, lines 8-9).  A substantial portion of this range is above the melting point of LDPE (melting point of about 105-123 °C).  One of ordinary skill in the art would have a reasonable expectation that at least a portion of the LDPE present in the waste material–LDPE mixture of Ehrlich would melt upon heating at a temperature in the range taught by Ehrlich that is also above the melting point of LDPE.  Ehrlich is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polymer compositions containing solid waste materials.  It would have been obvious to one of ordinary skill in the art to use a heating temperature in Ehrlich sufficient to melt at least a portion of the LDPE of Ehrlich before the effective filing date of the claimed invention, and the motivation to have done so would have been that Ehrlich teaches a heating temperature range of 90 to 230 °C (Id. 5, lines 8-9) that substantially overlaps with the temperature range at which LDPE will melt.
Considering Claims 15 and 32: Ehrlich teaches that the ratio of the processed waste material to PP is 30:70 to 50:50.  (Ehrlich, 66, lines 4-5).  Thus, the examiner finds that the blend of Ehrlich (i.e., the composite) comprises 50 to 70 percent of the PP (i.e., the polymer).  This range falls within the range of claim 15.  It also overlaps with the range of claim 32.
Considering Claim 17: Ehrlich teaches that a polyolefin elastomer (POE) is combined with the waste material–LDPE mixture.  (Ehrlich, 65, lines 21-24).  The POE of Ehrlich reads on the additive of claim 17.
Considering Claim 19: Ehrlich teaches that after the waste material is heated, it is compounded with polypropylene (PP) (i.e., a polymer).  (Ehrlich, 66, lines 4-5).  Ehrlich generally teaches that heating is performed at a temperature of 90 to 230 °C.  (Id. 5, lines 8-9).  A substantial portion of this range is above the melting point of LDPE (melting point of about 105-123 °C).
Considering Claim 20: Ehrlich teaches that the ratio of the processed waste material to PP is 30:70 to 50:50.  (Ehrlich, 66, lines 4-5).  The structure provided by the PP in this blend falls within the broadest reasonable interpretation of the claimed “support structure” because it is a solid material that provides physical support for the other components of the blend.
Considering Claims 21-25: Ehrlich appears to be silent as to the compressive strength, the flexural yield strength, or the modulus of rupture of the composition.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, the claimed process achieves the claimed physical properties.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the compressive strength, flexural yield strength, and modulus of rupture, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
	The examiner also notes that the present application appears to contain no working examples in which the claimed properties are reported.
Considering Claims 26 and 27: Ehrlich teaches a variety of “strengths at break,” which appears to be the same as the claimed “tensile strength.”  Generally, Ehrlich teaches a strength at break of “at least 3 MPa.”  This range overlaps with the claimed ranges.  Furthermore, the reference teaches a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, the claimed process achieves the claimed physical properties.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the compressive strength and modulus of rupture, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
The examiner also notes that the present application appears to contain no working examples in which the claimed properties are reported.
Considering Claim 28: Ehrlich teaches that after the waste material is heated, it is compounded with polypropylene (PP) (i.e., a polymer).  (Ehrlich, 66, lines 4-5).  Ehrlich generally teaches that heating is performed at a temperature of 90 to 230 °C.  (Id. 5, lines 8-9).  A substantial portion of this range is above the melting point of LDPE (melting point of about 105-123 °C).  The melted LDPE would necessarily become part of the matrix within the resulting composition.
Considering Claims 29 and 30: Ehrlich teaches that inorganic materials are removed from the waste prior to processing.  (Ehrlich, 65, lines 13-15).  Ehrlich identifies glass and metal as examples of inorganic materials that are removed.  (Id. 60, line 28, to 61, line 4).  Ehrlich describes how this removal increases the carbon and hydrogen content.  (Id. 63, lines 1-6).  Ehrlich does not appear to expressly identify the content of carbon and hydrogen in the waste material.  However, both the present specification and Ehrlich describe the use of municipal solid waste as a source of the waste material, and both Ehrlich and the present specification describe the removal of glass and metal prior to use of the waste composition.  (Ehrlich, 64, lines 30-31, 7, lines 31-32; 50, lines 7-10; 60, line 28, to 61, line 4; present specification, 3, lines 14-15, 22-25; 4, lines 6-7).  Accordingly, because both the present specification and Ehrlich describe the same waste source (municipal solid waste) and the remove of glass and metal, one of ordinary skill in the art would reasonably expect them to describe substantially similar waste materials for use in a blend/composite.  Substantially similar materials will have substantially similar carbon and hydrogen contents.  Accordingly, the examiner finds that the carbon and hydrogen content required by claim 29 would necessarily be present in the waste material that Ehrlich heats, extrudes, and compounds with PP.
Considering Claim 31: Ehrlich teaches that the product has a water content of 0.03 to 1 percent.  (Ehrlich, 3, lines 19-20).
Considering Claim 33: Ehrlich teaches municipal solid waste.  (Ehrlich, 7, lines 31-32).
Considering Claim 34: Ehrlich teaches that the LDPE is recycled.  (Ehrlich, 64, line 25; 65, line 16).
Considering Claim 36: Ehrlich teaches that the composition contains lignocellulose, that can include wood such as tree trimmings and lumberyard waste.  (Ehrlich, 20, lines 1-6).
Considering Claim 42: Ehrlich teaches that the ratio of the processed waste material to PP is 30:70 to 50:50.  (Ehrlich, 66, lines 4-5).  Ehrlich teaches that the product has a water content of 0.03 to 1 percent.  (Id. 3, lines 19-20).
Claims 16, 18, and 21-27 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2020/188567 (“Ehrlich”), as applied to claim 14, and further in view of US Pat. 4,013,616 (“Wallace”).
Considering Claim 16: The relevant teachings of Ehrlich are discussed above with respect to claim 14.
The PP of Ehrlich is not a thermoset resin, as required by claim 16.  However, Wallace teaches combining municipal solid waste with a variety of polymer binders, including both thermosetting binders (e.g., epoxy resins and phenolic resins) as well as thermoplastic resins, including polypropylene.  (Wallace, col 2, lines 62-66; col 5, lines 7-14, 18-23, 51-62; col 7, lines 62-68).  Wallace is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polymer compositions containing solid waste materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the PP thermoplastic polymer in Ehrlich with one of the thermosetting resins taught by Wallace at col 5, lines 18-26, and the motivation to have done so would have been, as Wallace suggests, that the use of such resins allows for the preparation of a wide range of final products, including wood, stone, and concrete substitutes.  (Id. col 1, lines 61-68).
Considering Claim 18: Wallace teaches that the polymers filled with municipal waste material are molded using “conventional injection molding or extrusion.”  (Wallace, col 5, lines 63-65).
Considering Claims 21-25: The references are silent as to the compressive strength, the flexural yield strength, or the modulus of rupture of the composition.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, the claimed process achieves the claimed physical properties.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the compressive strength, flexural yield strength, and modulus of rupture, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
	The examiner also notes that the present application appears to contain no working examples in which the claimed properties are reported.
Considering Claims 26 and 27: The references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, the claimed process achieves the claimed physical properties.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the compressive strength and modulus of rupture, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
The examiner also notes that the present application appears to contain no working examples in which the claimed properties are reported.
Claims 35 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2020/188567 (“Ehrlich”), as applied to claim 14, and further in view of US 2021/0163745 (“Riebel”).
Considering Claim 35: The relevant teachings of Ehrlich are discussed above with respect to the obviousness rejection of claim 14.
Ehrlich does not teach that polylactic acid (PLA) is added to the solid waste composition.  However, Riebel teaches a biocarbon polymer material made, in part, from municipal solid waste, that functions as an “hybrid environmentally friendly alternative to . . . petrochemical based plastics.”  (Riebel, ¶¶ 23, 52, 63, 98).  Ehrlich teaches that the polymer material also contains a “bioplastic” such as PLA.  (Id. ¶¶ 35, 89, 123).  Riebel is analogous art because it is directed to the same field of endeavor as the claimed invention, namely the use of waste materials in producing polymer composites.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced a portion of the petroleum-derived polymers of Ehrlich (e.g., the LDPE and/or PP) in the municipal waste-derived composite of Ehrlich with the PLA of Riebel, and the motivation to have done so would have been, as Riebel suggests, that PLA is a bioplastic that is perceived to respond to concerns about the environmental impacts of petrochemical thermoplastics.  (Id. ¶ 5).
Considering Claim 39: Riebel suggests that the composite biocarbon polymer material may be suitable for various applications such as decking and lumber replacement because of the “growing demand for wood plastic composite where commodity thermoplastics are blended with various wood or biobased fillers.”  (Riebel, ¶ 5).  It would have been obvious to one of ordinary skill in the art to meet this consumer demand by shaping the composition of Ehrlich into boards or planks suitable in decking or as a lumber replacement, as suggested by Riebel.  (Id.).
Claim 37 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2020/188567 (“Ehrlich”), as applied to claim 14, and further in view of US Pat. 5,312,858 (“Folsom”).
Considering Claim 37: The relevant teachings of Ehrlich are discussed above with respect to claim 14.
Ehrlich does not teach that the exterior surface of the composite is coated with the polypropylene (i.e., the polymer).  However, Folsom teaches a block for use in construction made from municipal solid waste and a synthetic resin binder.  (Folsom, col 2, lines 10-14, 27-46; Figs. 4 and 5; col 3, lines 50-59).  Folsom teaches that the block may be provide “with a substantially water-impervious outer coating” that may be a thermoplastic coating.  (Id. col 3, lines 39-44).  Folsom identifies a number of suitable synthetic resin binders, including PP.  (Id. col 4, lines 35-36).  Folsom is analogous art because it is directed to the same field of endeavor as the claimed invention, namely solid waste–polymer composites.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated articles made from the composite of Ehrlich with the PP of Ehrlich (i.e., with a thermoplastic coating), and the motivation to have done so would have been, as Folsom suggests, that such coatings can protect the composite from water damage.  (Id. col 3, lines 39-44).
Claim 43 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2020/188567 (“Ehrlich”) in view of US Pat. 4,013,616 (“Wallace”).
Considering Claim 43: Ehrlich teaches an example process where a waste material identified as “refuse derived fuel” (RFD) is combined with low-density polyethylene (LDPE).  (Ehrlich, 65, lines 10-20; 2, 1-9).  The waste material–LDPE mixture of Ehrlich reads on the “solid waste composition” of claim 43.  In the example, Ehrlich teaches that the mixture is “subjected to heating and shear forces . . . in a single screw-type extruder . . . optionally followed by treatment with heating and shear forces in a twin screw-type extruder.”  (Id. 65, lines 10-20).  Ehrlich teaches, generally, that it is suitable to use a BANBURY mixer, co-kneader, or a continuous mixer rather than an extruder.  (Id. 43, lines 5-6).  Ehrlich teaches that the RFD contains “plastics.”  (Id. 8, lines 15-16).  The LDPE and “plastics,” considered together, read on the “mixed plastics” of claim 43.  Ehrlich generally teaches that a large portion (e.g., at least 80 weight percent) of the waste material is organic material.  (Id. 9, lines 28-30).  The organic material in the waste material of Ehrlich reads on the organic materials of claim 43.  The extruder and various other mixers taught by Ehrlich read on the “process vessel” of claim 43.  The heating step of Ehrlich readings on the heating step of claim 43.
	Ehrlich teaches that after the waste material is heated, it is compounded with polypropylene (PP).  (Id. 66, lines 4-5).  The step of combining the waste material with the PP reads on the “adding a polymer” step of claim 43.
	The PP of Ehrlich is not a thermoset resin, as required by claim 43.  However, Wallace teaches combining municipal solid waste with a variety of polymer binders, including both thermosetting binders (e.g., epoxy resins and phenolic resins) as well as thermoplastic resins, including polypropylene.  (Wallace, col 2, lines 62-66; col 5, lines 7-14, 18-23, 51-62; col 7, lines 62-68).  Ehrlich and Wallace are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polymer compositions containing solid waste materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the PP thermoplastic polymer in Ehrlich with one of the thermosetting resins taught by Wallace at col 5, lines 18-26, and the motivation to have done so would have been, as Wallace suggests, that the use of such resins allows for the preparation of a wide range of final products, including wood, stone, and concrete substitutes.  (Id. col 1, lines 61-68).
Ehrlich is silent as to whether a portion of the plastics melts during the heating step.  However, the reference generally teaches that heating is performed at a temperature of 90 to 230 °C.  (Id. 5, lines 8-9).  A substantial portion of this range is above the melting point of LDPE (melting point of about 105-123 °C).  One of ordinary skill in the art would have a reasonable expectation that at least a portion of the LDPE present in the waste material–LDPE mixture of Ehrlich would melt upon heating at a temperature in the range taught by Ehrlich that is also above the melting point of LDPE.  It would have been obvious to one of ordinary skill in the art to use a heating temperature in Ehrlich sufficient to melt at least a portion of the LDPE of Ehrlich before the effective filing date of the claimed invention, and the motivation to have done so would have been that Ehrlich teaches a heating temperature range of 90 to 230 °C (Id. 5, lines 8-9) that substantially overlaps with the temperature range at which LDPE will melt.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-29, 31-38, 42, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/591,258 (claim set dated February 2, 2022).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claims 14 and 43: Claim 14 of the ’258 application teaches a method of making a composition by heating a solid waste composition containing organic materials and mixed plastics such that at least a portion of the mixed plastics melt.  Claim 15 of the ’258 application teaches that that the product of this step is combined with a polymer to form a composite resin.  Claim 16 of the ’258 application teaches that the polymer can be a epoxy resin (e.g., a thermosetting polymer).
Considering Claims 15-29, 31-38, and 42: The claims of the ’258 application teach or suggest the limitations of present dependent claims 15-29, 31-38, and 42.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 40 and 41 are objected to as being dependent upon a rejected base claim.  However, the claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is considered to be Ehrlich.  The “elongate solid components” recited by claim 40 are interpreted in view of the description in the original disclosure at page 22, first full paragraph, of elongated rods placed into the solid waste composition after it has been heated and mixed.  The examiner finds that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ehrlich to include the step of forming the PP of Ehrlich into elongate solid components (e.g., rods) within the composite of Ehrlich with a reasonable expectation of success.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. WO 2010/082202 (“Tamir”) teaches a method of treating unsorted household waste by grinding, air drying, and extruding at a temperature of 150-180 °C.  (Tamir, 33, Example 1).  Tamir teaches that the waste contains organic matter and plastic.  (Id. Abstract).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767